Citation Nr: 0127389	
Decision Date: 12/17/01    Archive Date: 12/28/01	

DOCKET NO.  01-03 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a Vietnam Veteran's child on account of spina bifida.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

A March 1992 Board decision denied service connection for 
post-traumatic stress disorder (PTSD) on the basis that there 
had been no diagnosis of PTSD.  A July 1993 RO decision 
continued to deny service connection for PTSD, following a 
February 1993 VA psychiatric examination that diagnosed PTSD, 
on the basis that there was insufficient stressor information 
to support a diagnosis of PTSD.  In a November 1998 statement 
the veteran's representative indicated a desire to establish 
a claim of clear and unmistakable error for denial of service 
connection for PTSD on the basis of the veteran's receipt of 
a Purple Heart, establishing evidence of a stressor.  In 
light of the above reiterated reasons for the previous 
denials of service connection for PTSD, the Board concludes 
that the November 1998 statement by the veteran's 
representative raises the issue of whether there was clear 
and unmistakable error in the July 1993 RO decision denying 
service connection for PTSD.  This issue is referred to the 
RO for its consideration.

During the veteran's personal hearing, before a member of the 
Board in July 2001, it was indicated that although the 
veteran's child did not have spina bifida, the veteran 
believed that the child's disability was caused by the 
veteran's exposure to Agent Orange while he was in Vietnam.  
The issue of entitlement to a monetary allowance for a 
Vietnam veteran's child on account of disability other than 
spina bifida has not been adjudicated by the RO.  This is 
referred to the RO for its consideration.



FINDING OF FACT

The Vietnam veteran's natural child, born in March 1985, does 
not have spina bifida.


CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. 
§ 1805 for a Vietnam veteran's child on account of spina 
bifida have not been met.  38 U.S.C.A. §§ 1802, 1805, 5102, 
5103, 5103A, 7104(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.814 (2001); VAOPGCPREC 5-99.


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100, et. seq. (West Supp. 2001)).  See also 
recently published regulations at 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  
Treatment records relating to the veteran's child have been 
obtained and the veteran has been afforded a personal 
hearing.  It has been acknowledged that the veteran's child 
does not have spina bifida.  Therefore, the Board concludes 
that the VCAA has been complied with because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.

Private hospital records, dated in March and April 1985, 
reflect that the veteran's child was born on March [redacted], 1985.  
An October 1989 statement from a private physician reflects 
that the physician had followed the veteran's child since 
birth.  The child had experienced an illness known as 
cardiomyopathy, a severe viral infection of the heart, when 
nine months old.  The child had experienced cardiopulmonary 
arrest during that illness and suffered hypoxic cerebral 
injury, leaving the child severely neurologically impaired.  
The child had spastic diplegia and was impaired in muscle 
control of his trunk, head, and neck, as well as all 
extremities.

An April 2000 letter from a private physician reflects that 
the veteran's child had a diagnosis of seizure disorder and 
cerebral palsy.  These were secondary following a 
cardiomyopathy.  The child had severe developmental delay and 
mental retardation and was confined with muscular atrophy, 
diffusely and contractures to the arms and legs.  The child 
had tonic/clonic seizures daily and could not perform any 
activities of daily living.  

The VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who had been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida," in the context of this law, means any form 
and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  A 
"Vietnam veteran," for purposes of this benefit, is an 
individual who performed active military service in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

In this case, the veteran had active military service from 
April 1968 to April 1970, during the Vietnam Era, and there 
is no dispute that he served in the Republic of Vietnam.  
Thus, the sole question raised is whether the veteran's 
natural child, born in March 1985, suffers from spina bifida 
as the applicable law and regulations define that disorder.  

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The Board is bound by the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c).  

In this case, there is no competent medical evidence 
indicating that the veteran's child, born in March 1985, has 
spina bifida.  Neither is it asserted that the veteran's 
child has spina bifida.  The competent medical evidence 
reflects that the veteran's child has other disabilities and 
this is acknowledged.  In the absence of any competent 
medical evidence indicating that the veteran's child has 
spina bifida and competent medical evidence indicating that 
the child has other disabilities, a preponderance of the 
evidence is against a finding that the veteran's child has 
spina bifida.  Accordingly, the claim for benefits must be 
denied.  


ORDER

A monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam 
veteran's child on account of spina bifida is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

